

116 S3947 IS: Coronavirus Relief Flexibility for Students and Institutions Act
U.S. Senate
2020-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3947IN THE SENATE OF THE UNITED STATESJune 11, 2020Mr. Kaine introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the provisions relating to the higher education emergency relief fund to clarify the flexibility provided to institutions and for students under the fund, and for other purposes.1.Short titleThis Act may be cited as the Coronavirus Relief Flexibility for Students and Institutions Act.2.Higher education relief fundSection 18004 of division B of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136) is amended—(1)in subsection (a)(3), by striking determines have the and inserting determines, through an application process, demonstrate the;(2)in subsection (c)—(A)by striking cover any costs associated with significant changes to the delivery of instruction due to the coronavirus and inserting defray expenses (including lost revenue, reimbursement for expenses already incurred, technology costs associated with a transition to distance education, faculty and staff training, and payroll); (B)by striking Institutions and inserting Notwithstanding any provision of the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.), institutions ; and(C)by inserting , with the eligibility and selection of the students receiving such grants being determined solely by each such institution before the period at the end; and(3)in subsection (d)(1)—(A)by inserting determining grant recipients and after In; and(B)by inserting , by application under such section 18004(a)(3), after demonstrates.